USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 1 of 31


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

DONNA MARSHALL,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
   v.                                              )    CIVIL NO. 1:18CV398
                                                   )
STATE OF INDIANA/INDIANA                           )
DEPARTMENT OF TRANSPORTATION,                      )
                                                   )
        Defendant.                                 )

                                      OPINION AND ORDER

        This matter is before the court on a motion for summary judgment filed by the defendant,

State of Indiana/Indiana Department of Transportation (“INDOT”), on December 20, 2019.

Plaintiff, Donna Marshall (“Marshall”), responded to the motion on April 30, 2020, to which

INDOT replied on May 14, 2020.

        For the following reasons, the motion will be granted.

                                   Summary Judgment Standard

        Summary judgment must be granted when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Federal Rule of Civil Procedure

56(a). A genuine issue of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Not every dispute between the parties makes summary judgment inappropriate;

“[o]nly disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. To determine whether a genuine issue of

material fact exists, the court must construe all facts in the light most favorable to the
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 2 of 31


non-moving party and draw all reasonable inferences in that party's favor. Ogden v. Atterholt,

606 F.3d 355, 358 (7th Cir. 2010).

       Under Rule 56, the movant has the initial burden of establishing that a trial is not

necessary. Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014). “That

burden may be discharged by showing . . . that there is an absence of evidence to support the

nonmoving party's case.” Id. (citation and internal quotation marks omitted). The nonmovant

“must go beyond the pleadings (e.g., produce affidavits, depositions, answers to interrogatories,

or admissions on file) to demonstrate that there is evidence upon which a jury could properly

proceed to find a verdict in [its] favor.” Id. (citation and internal quotation marks omitted). “The

existence of a mere scintilla of evidence, however, is insufficient to fulfill this requirement.”

Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). “[S]peculation and conjecture” also

cannot defeat a motion for summary judgment. Cooney v. Casady, 735 F.3d 514, 519 (7th Cir.

2013). In addition, not all factual disputes will preclude the entry of summary judgment, only

those that “could affect the outcome of the suit under governing law.” Outlaw v. Newkirk, 259

F.3d 833, 837 (7th Cir. 2001) (citation omitted). A party opposing a properly supported summary

judgment motion may not rely merely on allegations or denials in his or her own pleading, but

rather must “marshal and present the court with the evidence she contends will prove her case.”

Goodman v. Nat'l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). If the nonmoving party

does not establish the existence of an essential element on which that party bears the burden of

proof at trial, summary judgment is proper. Massey v. Johnson, 457 F.3d 711, 716 (7th Cir.

2006). Summary judgment “is the put up or shut up moment in a lawsuit ....” Springer v.

Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).


                                                  2
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 3 of 31


                                             Discussion

       In February 2016, Marshall was hired by INDOT as an Administrate Assistant 6 (“AA6”)

to the Director of Highway Maintenance, Charles “Chuck” Neuenschwander. (Def. Ex. A –

Transcript of Plaintiff Donna Marshall Dep. 10:3-9.) Marshall’s job duties included keeping

track of the mileage logs for the vehicles of the entire district. (Marshall Dep. 10-11:20-6.)

Marshall was also the key coordinator, keeping track of the keys for the district. (Marshall Dep.

10-11:20-6.) One of the job requirements of the AA6 position was “excellent interpersonal

skills.” ( Def. Ex. F - Administrative Assistant 6 Job Description.) Marshall reported directly to

Chuck Neuenschwander (Marshall Dep. p. 10-12.), who in turn reported to Todd Johnson, the

Deputy District Commissioner. (Id. p. 12.)

       After her termination, Marshall filed the present Title VII action alleging sexual

discrimination, sexual harassment, and retaliatory discharge.

       Marshall alleges that she was sexually harassed by Tom Dull, a co-worker. Tom Dull

was the maintenance manager. (Marshall Dep. 17:2-4.) In May 2016, Marshall alleges that Tom

Dull started harassing her. (Marshall Dep. 16:16-17.) Dull would “leer” at Marshall at weekly

meetings. (Marshall Dep. 17:8-14.) Intermittently, in staff meetings, Dull would purposely put

his leg against Marshall’s leg. (Marshall Dep. 16-17:24-9.)

       One day, Marshall was checking in Neuenschwander’s office to see if Neuenschwander

was in the office. (Marshall Dep. 19:17-9.) Right outside of Neuenschwander’s office, Dull came

up behind Marshall and put his arm around Marshall’s back and dragged it across her back.

(Marshall Dep. 18-19:19-13.) Dull said “Oh, Chuck’s not in there.” (Marshall Dep. 19:14-15.)

No one else saw this occur. (Marshall Dep. 19:5-6.) Marshall did not tell anyone that day and did


                                                 3
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 4 of 31


not tell anyone in the office until she later reported it to human resources. (Marshall Dep.

19:16-22.)

       On another day, there was a supervisor’s meeting in a conference room. (Marshall Dep.

20:2-7.) There were at least more than twenty people in the conference room. (Marshall Dep.

20:9-23.) There were envelopes on the table that had information from the communications

department. (Marshall Dep. 21:14-20.) Marshall was standing and making sure that anyone who

still had an envelope on the table would grab the envelope. (Marshall Dep. 21:14-20.) As Dull

walked into the conference room, he rubbed right up against Marshall’s breasts with the side of

his body. (Marshall Dep. 21-22:21-3.) Dull did not say anything. (Marshall Dep. 22:1.) Marshall

did not tell anyone at INDOT what happened until she later reported it to HR. (Marshall Dep.

22:6-9.)

       Julie Applegate was the HR Manager in Marshall’s district. (Marshall Dep. 23-24:22-2.)

On November 13, 2017, Marshall went into Applegate’s office and discussed the allegations with

her. (Marshall Dep. 23-24:22-6; Marshall Dep. 64-65:22-14.) Marshall told Applegate what was

explained above about the issues with Dull. (Marshall Dep. 24:7-10.) Applegate assured

Marshall that she would take care of it. (Marshall Dep. 24:12-18.) Applegate told Marshall that

she would not be retaliated against for reporting, and Applegate told Marshall that Applegate

needed to know if retaliation occurred. (Marshall Dep. 24:12-18.) Applegate told Marshall that

someone needed to speak with Dull and gave Marshall the option of talking to Dull herself,

talking to Dull with Applegate, or talking to Dull with Neuenschwander. (Marshall Dep.

69:17-19, 72:2-7.) Marshall wanted to talk to Dull herself so she could clear up the matter

herself. (Marshall Dep. 72:11-16.)


                                                 4
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 5 of 31


       After talking to Applegate, Marshall went and spoke to Dull. (Marshall Dep.

67-69:22-19). Marshall told Dull that he was in her personal space, she was very uncomfortable

about it, and that it needed to stop. (Marshall Dep. 68:4-7.) Dull said “I’m sorry. I didn’t realize I

was doing that.” (Marshall Dep. 68:8-10.) Dull told Marshall that he was unaware that he was

putting his arm around Marshall or brushing up against Marshall. (Marshall Dep. 69:5-9.)

After making the report to Applegate and talking to Dull, the touching stopped, but the “leering”

did not. (Marshall Dep. 25:17-25; 68-69:23-4.) Marshall reported the continued “leering” to

Applegate. (Marshall Dep. 26-27:24-7.) The “leering” stopped on December 18, 2017. (Marshall

Dep. 117:8-23.)

       Sararita Vanderbilt was Applegate’s boss. (Marshall Dep. 41:9-10.) On December 21,

2017, Vanderbilt informed Marshall that the investigation did not lead to a finding that

substantiated the harassment allegation. (Marshall Dep. 81:8-17.) However, Marshall does not

believe that the investigation took place properly. (Marshall Dep. 81:8-17.) Marshall was told

that the investigation was closed, but she wanted to know what took place during the

investigation, how Applegate investigated, and how Marshall could feel safe that things were

handled in a proper manner. (Marshall Dep. 27:4-7, 79:12-23.) It is Marshall’s understanding that

a report was supposed to be submitted to central office and that Marshall was supposed to be

kept informed as the inquiry was being done, but neither was done. (Marshall Dep. 27: 8-13.)

       Marshall was required to get a yearly update from the subdistricts. (Marshall Dep.

28:8-12.) Marshall reminded the Fort Wayne subdistrict manager, Dennis Warnick, that the

information still needed to be handed in. (Marshall Dep. 29:18-20.) Warnick copied Marshall on

an email requesting the information from his administrative assistant, Briana Murawski.


                                                  5
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 6 of 31


(Marshall Dep. 29-30:18-1.) Marshall requested the information again a few weeks later, but

Murawski did not have it done yet. (Marshall Dep. 30:3-12.)

       On Friday, February 5, 2018, Marshall decided to talk to Warnick to see if Marshall could

do the Fort Wayne subdistrict report because Murawski was new. (Marshall Dep. 30:14-17;

Exhibit C - Employee Corrective Action Form: Written Reprimand dated 2-8-2018). Marshall

walked over to the subdistrict, and Warnick was talking to Murawski. (Marshall Dep. 20:18-20.)

Warnick started walking away and Marshall asked if Warnick had a few moments to speak with

her. (Marshall Dep. 30:22-4.) Warnick jokingly said “No. I got to be somewhere.” (Marshall

Dep. 30-31:25-1.) As Warnick was saying that, Murawski said “she is looking for the key logs,

and I don’t have them. (Marshall Dep. 31:2-4.) Marshall asked Warnick if she could help out

with it, and Murawski said that Marshall had been looking for the information for a long time

and that its not that important. (Marshall Dep. 31:5-8.) Murawski asked why Marshall was

blowing up at her, and Marshall said to Warnick “does it sound like I’m blowing up at

[Murawski]?” (Marshall Dep. 31:7-11.) Warnick said “you both sound stressed.” (Marshall Dep.

31:10-11.) Warnick and Marshall then discussed Marshall taking care of the bridge department,

and Murawski would do the rest. (Marshall Dep. 31:12-24.)

       On the next Monday, February 8, 2018, Marshall went into Neuenschwander’s office and

told him what happened, telling Neuenschwander that Murawski and Marshall “had some

words.” (Marshall Dep. 33:1-13; Ex. B –Neuenschwander Decl. ¶ 3.) Neuenschwander said “I

heard something about that. Everyone has bad days.” (Marshall Dep. 33:1-13.) Mr. Warnick also

brought the incident to Neuenschwander’s attention. (Ex. B – Declaration of Charles

Neuenschwander ¶ 3.) Neuenschwander believed that Marshall could have handled herself better


                                               6
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 7 of 31


in the interaction and that she was not professional. (Ex. B –Neuenschwander Decl. ¶ 3.)

       Later that day, Neuenschswander called Marshall into his office and let Marshall know

that she was receiving a written reprimanded for the incident. (Marshall Dep. 33:13-18; Ex. B

–Neuenschwander Decl. ¶ 3; Ex. C – Written Reprimand.) Marshall told Neuenschwander that

she did not believe that the incident rose to the level of a reprimand, but Murawski and Marshall

did have words, so Marshall accepted it. (Marshall Dep. 34:13-16.)

       On Friday, February 16, 2018, Marshall had an interaction with Renaye Newsome. (Ex. D

- Employee Corrective Action Form for the 5-day suspension.) Newsome had previously held the

position Marshall currently held. (Marshall Dep. 35:14.) Newsome emailed Marshall to inform

Marshall that Newsome had turned in the keys for the some cabinets to the accounting

department. (Marshall Dep. 35:14-18.) Marshall passed Newsome in the hallway, and Newsom

said something to the effect that she was not going to sign out the keys. (Marshall Dep. 36:9-13.)

These comments were made right outside of Newsome and Applegate’s offices. (Marshall Dep.

38:14-20.) Marshall said “well that’s, you know, policy.” (Marshall Dep. 36:9-13.) Marshall then

went to the mail room, which took a minute or so, and then went directly to Applegate’s office

and informed Applegate that Newsome was not pleased with the situation. (Marshall Dep.

36:14-17.) After speaking to Applegate, Marshall emailed Newsom to explain the key policy and

inform Newsome that if she had any further questions, she could speak with Applegate.

(Marshall Dep. 36:22-25.) On the following Monday, February 19, 2019, Marshall then went to

Neuenschwander and told him her version of the incident with Newsome. (Ex. B

–Neuenschwander Decl. ¶ 5.)

       Later on Monday, February 19, 2019, Marshall walked by the utility room and the door


                                                7
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 8 of 31


was open and there was a seasonal employee in the key cabinet. (Marshall Dep. 37:1-7; Ex. D -

5-day suspension.) Marshall had not been told that someone would be in the cabinet and seasonal

employees are not allowed to have keys per policy. (Marshall Dep. 37:7-10.) Erin Hunter is the

other administrative assistant for Marshall’s area, and she reports to Tom Dull. (Marshall Dep.

37:10-13.) Marshall asked Hunter if she knew why the seasonal employee was in the key cabinet.

(Marshall Dep. 37:10-17.) Hunter asked Marshall why she was being so defensive, and Marshall

said “Well, I’m not being defensive. I am responsible for the keys.” (Marshall Dep. 37:17-21.)

Hunter explained that the seasonal employee had been asked to alphabetize the keys. (Marshall

Dep. 37:20-22.)

       Later that day on February 19, 2018, Erin Hunter came to the manager’s meeting to talk

to with Neuenschwander. (Ex. B –Neuenschwander Decl. ¶ 5.) Because Neuenschwander was in

the meeting, Hunter went and spoke to Applegate in Human Resources about the interaction

between Hunter and Marshall earlier that day. (Ex. B –Neuenschwander Decl. ¶ 5.) Applegate

then informed Neuenschwander about the incident between Hunter and Marshall. (Ex. B

–Neuenschwander Decl. ¶ 5.) Hunter provided a written statement of her interaction. (Ex. B

–Neuenschwander Decl. ¶ 5.)

       After the staff meeting later that day, Neuenschwander called Marshall into his office and

informed Marshall that she was being rude and unprofessional again. (Marshall Dep.

37-38:23-2.) Marshall learned that Hunter had complained that Marshall was unprofessional to

her. (Marshall Dep. 40:1-5.) Marshall was informed that she was being suspended for five days

without pay. (Marshall Dep. 38:11-13.) Marshall told Neuenschwander that what he was saying

did not happen, that she was not rude and unprofessional. (Marshall Dep. 39:22-25.)


                                                8
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 9 of 31


Neuenschwander said that he did not believe Marshall. (Marshall Dep. 40:14-17.)

       Neuenschwander made the decision to suspend Marshall after talking to Marshall and

getting her side of the story about the February 16 and February 19 incidents, and after talking to

Newsome and Applegate and reviewing the written statements of Newsome, Applegate, and Ms.

Hunter. (Ex. B –Neuenschwander Decl. ¶ 7.)

       Marshall thought her suspension “had to do with my sexual harassment. While it was not

directly related, I felt that I was being – things were being made up about me.” (Marshall Dep.

41:13-19.) Marshall believes that she was retaliated against because both of the instances

involving Hunter and Newsome were made up, she was acting in a very professional manner, and

then she was suspended for five days. (Marshall Dep. 43:4-18.)

       On February 26, 2018, after Marshall’s suspension, Marshall’s attorney, Chris Myers,

wrote a letter to Todd Johnson, the Deputy District Commissioner. (Marshall Dep. 43-44:20-17;

Ex. G – Attorney Myer’s Letter to INDOT.) On April 17, 2018, Marshall filed her EEOC

complaint. (Marshall Dep. 44-45:25-3; Ex. H – EEOC Complaint.)

       On Marshall’s first day back from her suspension, Marshall was called into a meeting

with Neuenschwander, Applegate, and Vanderbilt. (Marshall Dep. 45:7-14.) Vanderbilt and

Marshall agreed that Marshall wanted to be successful at INDOT. (Marshall Dep. 45:15-24.)

       In May 2018, INDOT created a new Logistics Department for the Fort Wayne District.

(Ex. B –Neuenschwander Decl. ¶ 8, Marshall Dep. 49:6-11.) Marshall wanted to apply for the

administrative assistant job in the Logistics Department “that was held and is held in the other

districts.” (Marshall Dep. 49:12-16.) Marshall inquired with Applegate and Neuenschwander,

and they informed Marshall that the position was not going to be an administrative assistant job,


                                                 9
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 10 of 31


 but instead a “damage-wise” position. (Marshall Dep. 49:17-21.) Marshall asked Vanderbilt what

 the job was going to be, and Vanderbilt said that she did not understand why Applegate and

 Neuenschwander told Marshall different, but Vanderbilt would check into it. (Marshall Dep.

 50:9-16.) Applegate got back with Marshall and told Marshall that there was not going to be an

 Administrative Assistant 6 position in the Fort Wayne Logistics Department. (Marshall Dep.

 50:17-21.) Neuenschwander announced at a supervisor’s meeting that there would not be an

 administrative assistant position in the logistics department other than the damage-wise

 coordinator. (Marshall Dep. 50-51:21-4.)

        In early May 2018, Neuenschwander moved Hunter, who was an AA6 and acted as the

 “damage-wise” coordinator, to the Logistics Department. (Ex. B –Neuenschwander Decl. ¶ 8.)

 Neuenschwander did not create a new AA6 position in the Logistics Department, he just moved

 Hunter to the Logistics Department. (Ex. B –Neuenschwander Decl. ¶ 8.) The Logistics

 Department AA6 position was never posted and never open for anyone to apply. (Ex. B

 –Neuenschwander Decl. ¶ 8.) Hunter had a background in “damage-wise”, as she was the

 damage-wise coordinator. (Ex. B –Neuenschwander Decl. ¶ 8.) Damage-wise is the process by

 which the State recovers money for the damage to State property by filing claims. (Ex. B

 –Neuenschwander Decl. ¶ 8.) Hunter was the best damage-wise coordinators at INDOT and she

 frequently worked and trained others that work with damage-wise. (Ex. B –Neuenschwander

 Decl. ¶ 8.) Damage-wise was about recovering money and working with money, and the new

 Logistics Department also worked with money. (Ex. B –Neuenschwander Decl. ¶ 8.) Applegate

 told Marshall that the job was not posted because “all along it was going to be an admin job, and

 Erin was going to have it.” (Marshall Dep. 51:9-13.)


                                                10
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 11 of 31


        On Thursday, July 19, 2018, Marshall went to Applegate’s office. (Marshall Dep.

 56:9-21; Ex. B –Neuenschwander Decl. ¶ 9.) Marshall claims that the following conversation

 occurred:

        Getting back now into Julie's office, I sat down and I said, "Julie, you know, both
        you and Chuck made it very clear to me that this was not going to be an
        administrative assistant position. And it was going to be a damage-wise position."
        And she said, "No, Donna. You misunderstood."

        And I then said to her, "Well, Julie, remember the meeting we had, and you were
        crying and wanted to be friends again. And you said this would be handled
        aboveboard."· I said, "Things haven't changed."· And I got up to walk out. I
        opened the door and turned back to Julie and she said, "That was very rude."· And
        I said, "That was the truth."

 (Marshall Dep. 56:9-21.)

        Applegate came to Neuenschwander’s office and told Neuenschwander that Marshall had

 called her a liar and said that Applegate did not know how to do her job. (Marshall Dep. 58:1-2;

 Ex. B –Neuenschwander Decl. ¶ 9.) Neuenschwander then called Marshall into his office. (Ex. B

 –Neuenschwander Decl. ¶ 10.) Marshall told Neuenschwander her side of the story. (Ex. B

 –Neuenschwander Decl. ¶ 10.) After weighing the statements of both Applegate and Marshall,

 Neuenschwander believed Applegate because Marshall had a history of unprofessional behavior,

 and Applegate had always been honest with Neuenschwander. (Ex. B –Neuenschwander Decl. ¶

 11.) However, even when Neuenschwander heard Marshall’s side of the story, Neuenschwander

 thought that Marshall’s behavior, as she described it, was still unprofessional. (Ex. B

 –Neuenschwander Decl. ¶ 10.)

        After Neuenschwander spoke to Marshall, Neuenschwander and Applegate went to talk

 to District Deputy Commissioner Todd Johnson. (Ex. B –Neuenschwander Decl. ¶ 12.) They had



                                                 11
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 12 of 31


 a discussion in which they agreed that it was time to terminate Marshall because of her

 unprofessional behavior. (Ex. B –Neuenschwander Decl. ¶ 12.) However, since Marshall was

 Neuenschwander’s AA6, the decision was ultimately up to Neuenschwander. (Ex. B

 –Neuenschwander Decl. ¶ 12.)

        On July 24, 2018, Marshall then got called into a meeting with Neuenschwander and

 District Deputy Commissioner Johnson. (Marshall Dep. 58:1-2; Ex. D – Termination Letter

 dated April 14, 2016.) District Deputy Commissioner Johnson and Neuenschwander informed

 Marshall that she was being terminated due to her unprofessional behavior and poor judgment.

 (Ex. B –Neuenschwander Decl. ¶ 13; Ex. D – Termination Letter.) They told Marshall that she

 was being fired because she called Applegate a liar, because of the situation with Hunter and

 Newsome, and the incident with Murawski. (Marshall Dep. 56:23-4.)

        In support of summary judgment, INDOT first argues that it did not discriminate against

 Marshall on the basis of her sex. In any employment-discrimination case, the Court must look to

 see whether the evidence would permit a reasonable fact-finder to conclude that the plaintiff was

 subjected to an adverse employment action based on a statutorily prohibited factor. McCurry v.

 Kenco Logistics Services, LLC, 942 F.3d 783, 788 (7th Cir. 2019). To successfully set forth a

 prima facie case of sex discrimination, Marshall must show that “(1) [s]he is a member of a

 protected class; (2) [s]he was performing well enough to meet h[er] employer’s legitimate

 performance expectations; (3) [s]he suffered an adverse employment action; and (4) similarly

 situated employees not in h[er] protected class were treated more favorably.” Naik v. Boehringer

 Ingelheim Pharmaceuticals, Inc., 627 F.3d 596, 599 (7th Cir. 2010).

        INDOT argues that Marshall is unable to set forth a prima facie case because she was not


                                                12
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 13 of 31


 meeting her employer’s legitimate work expectations and because she can identify no similarly

 situated employee not in her protected class that was treated more favorably.

        INDOT claims that Marshall had four separate instances in which she was unprofessional

 in the work place, and as a result she received progressive discipline First, Marshall received a

 written reprimand for an unprofessional interaction with Briana Murawski. (Ex. C - Written

 Reprimand; Marshall Dep. 33:1-13.) Next, Marshall received a 5-day suspension for two separate

 unprofessional interactions: one with Renaye Newsome and one with Erin Hunter. (Ex. D - 5-day

 suspension; Marshall Dep. 37-40:23-17.) Lastly, Marshall was terminated after she had an

 unprofessional interaction with Julie Applegate. (Ex. E - Termination Letter; Marshall Dep.

 56:23-4.)

        Unprofessional behavior such as Marshall’s is sufficient to show that she was not meeting

 the legitimate expectations of INDOT and Neuenschwander. The Court must not “merely

 consider whether a plaintiff’s actual job performance was satisfactory”; rather, the Court must

 also contemplate “factors such as insubordination and workplace camaraderie.” Abrego v. Wilkie,

 907 F.3d 1004, 1013 (7th Cir. 2018) (quoting Zayas v. Rockford Mem’l Hosp., 740 F.3d 1154,

 1158 (7th Cir. 2014)). In Abrego, the Seventh Circuit found that there was sufficient evidence

 that an employee was not performing up to the expectations of his job despite receiving “fully

 successful” performance reviews. Abrego, 907 F.3d at 1013. Even with the performance reviews,

 the employee argued with a patient; said he would refuse to assist a patient in the future; yelled

 and intimidated coworkers; and behaved disrespectfully towards his supervisor. Abrego, 907

 F.3d at 1013.

        INDOT argues that Marshall’s unprofessional interactions with her co-workers, despite


                                                  13
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 14 of 31


 prior warnings and discipline, are examples of insubordination and an attack on workplace

 camaraderie. Marshall disputes that she acted unprofessional in the interactions that led to her

 discipline. INDOT contends, however, even given Marshall’s version of the altercations, there is

 still sufficient evidence that two of her interactions were unprofessional. As for her first

 interaction with Murawski, Marshall admits that she and Murawski “had some words” and as a

 result she accepted the written reprimand. (Marshall Dep. 33:1-13, 34:13-16.) As for Marshall’s

 final interaction with Applegate, Marshall told Neuenschwander her version of the story. Even

 when Neuenschwander heard Marshall’s side of the story, Neuenschwander still thought that

 Marshall’s behavior, as she described it, was unprofessional. (Ex. B –Neuenschwander Decl. ¶

 10.)

        Nevertheless, Marshall claims that the discipline was pretextual. She claims that the

 interactions with Murawski did not rise to the level of being disciplinary, and that Newsome,

 Hunter, and Applegate are lying about their interactions with Marshall. When assessing a

 plaintiff’s claim that an employer’s explanation is pretextual, courts “ask only whether the

 employer’s explanation was “‘honestly believed.’” Argyropoulos v. City of Alton, 539 F.3d 724,

 736 (7th Cir. 2008) (citing Culver v. Gorman, 416 F.3d 540, 540 (7th Cir. 2008)). “In

 determining whether an employer's stated reason [for discharge] is pretextual, the question is not

 whether the employer's stated reason was inaccurate or unfair, but whether the employer honestly

 believed the reason it has offered to explain the discharge.” Harper v. C.R. England, Inc., 687

 F.3d 297, 311 (7th Cir. 2012) (internal quotation marks and citation omitted). “Pretext involves

 more than just faulty reasoning or mistaken judgment on the part of the employer; it is [a] lie,

 specifically a phony reason for some action.” Argyropoulos, 539 F.3d at 736.


                                                  14
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 15 of 31


        Further, under Title VII, Marshall must provide “evidence that the decisionmaker has

 acted for a prohibited reason. A decisionmaker is the person ‘responsible for the contested

 decision.’” Rogers v. City of Chicago, 320 F.3d 748, 754 (7th Cir.2003) (quoting Chiaramonte v.

 Fashion Bed Group, Inc., 129 F.3d 391, 396 (7th Cir. 1997)). Here, Marshall was the

 administrative assistant to Charles Neuenschwander, and the decision was left to him to

 discipline Marshall. (Ex. B –Neuenschwander Decl. ¶ 12.)

        Marshall does not argue that Neuenschwander made up these interactions to discipline

 her. Marshall herself testified that the interactions occurred. Instead, Marshall is arguing that

 Murawski, Hunter, Newsome, and Applegate are lying about their interactions with her. INDOT

 contends, however, that even given Marshall’s version of the interactions, the interactions with

 Murawski and Applegate were unprofessional.

        Since Marshall admits that the interactions occurred, to show pretext it is up to Marshall

 to show that Neuenschwander “did not genuinely believe” Murawski, Hunter, Newsome, and

 Applegate’s version of the story. Adams v. Wal-Mart Stores, Inc., 324 F.3d 935, 940 (7th Cir.

 2003). “It is not enough for her to show that the investigators might have made a mistake in their

 conclusion.” Id. Even erroneous decisionmaking by an employer is not sufficient to establish

 pretext. Pitasi v. Gartner Group, 184 F.3d 709, 718 (7th Cir. 1999). “Therefore it is not

 sufficient for the employee to show that [her] employer fired [her] for incorrect or poorly

 considered reasons. [She] must establish that the employer did not honestly believe the reasons it

 gave for terminating him.” Id. INDOT maintains that Neuenschwander honestly believed the

 stories of Murawski, Newsome, Hunter, and Applegate over the story of Marshall (and/or

 believed Marshall’s story of her interaction with Murawski and Applegate). (Ex. B


                                                  15
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 16 of 31


 –Neuenschwander Decl. ¶¶ 3-7, 9-13.) INDOT also explains that Neuenschwander had good

 reason to not believe Marshall, as she had lied on her resume when she did not disclose that she

 had worked for and been fired by PNC. (Marshall Dep. 13:3-14, 15:2-9.)

        In response to the motion for summary judgment on the sex discrimination claim,

 Marshall argues that there is a factual dispute as to Marshall’s performance and that there was

 suspicious timing. Marshall “attacks the underlying facts of the allegations of unprofessional

 conduct.” (ECF 30, p. 4.) Marshall “hotly contests the Defendant’s characterizations of her

 interactions with Renaye Newsome, Erin Hunter and Julie Applegate.” (ECF 30, p. 4.) Yet, for

 each of the confrontations, INDOT’s memorandum relied on Marshall’s description of the

 incident as memorialized in her deposition.

        Thus, in effect, Marshall is arguing that INDOT’s reason for terminating her was

 pretextual – i.e., the underlying confrontations were just excuses for INDOT to terminate

 Marshall. When determining if INDOT’s decision was pretextual, the underlying confrontations

 are not what must be examined. Instead, when assessing a plaintiff’s claim than an employer’s

 explanation is pretextual, courts “ask only whether the employer’s explanation was “‘honestly

 believed.’” Argyropoulos v. City of Alton, 539 F.3d 724, 736 (7th Cir. 2008). “In determining

 whether an employer's stated reason [for discharge] is pretextual, the question is not whether the

 employer's stated reason was inaccurate or unfair, but whether the employer honestly believed the

 reason it has offered to explain the discharge.” Harper v. C.R. England, Inc., 687 F.3d 297, 311

 (7th Cir.2012) (internal quotation marks and citation omitted). “Pretext involves more than just

 faulty reasoning or mistaken judgment on the part of the employer; it is [a] lie, specifically a

 phony reason for some action.” Argyropoulos, 539 F.3d at 736.


                                                  16
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 17 of 31


        As INDOT points out, Marshall does not – and cannot – dispute what Newsome, Hunter,

 or Applegate told Neuenschwander. And she cannot dispute the investigation that

 Neuenschwander undertook, or his thought process in arriving at his decision. Rather, to show

 pretext it is up to Marshall to show that Neuenschwander “did not genuinely believe” Murawski,

 Hunter, Newsome, and Applegate’s version of the story. Adams v. Wal-Mart Stores, Inc., 324

 F.3d 935, 940 (7th Cir. 2003). What Marshall is actually saying is that INDOT came to the wrong

 conclusion. But this does not mean that there is triable issue of fact. Even erroneous decision-

 making by an employer is not sufficient to establish pretext. Pitasi v. Gartner Group, 184 F.3d

 709, 718 (7th Cir. 1999).

        Marshall also points to her previous work performance. (ECF 30, p. 4.) However,

 although Marshall “may have been performing adequately at the time of her positive evaluation,

 the critical inquiry is her ‘performance at the time of [her termination].’” Burks v. Wisconsin

 Dept. of Transportation, 464 F.3d 744, 753 (7th Cir. 2006) (quoting Moser v. Indiana Dep't of

 Corr., 406 F.3d 895, 901 (7th Cir.2005)) (emphasis in original). “Therefore, although prior

 evaluations can be relevant in some circumstances, they ‘cannot, by themselves, demonstrate the

 adequacy of performance at the crucial time when the employment action is taken.’” Burks, 464

 F.3d at 753(quoting Fortier v. Ameritech Mobile Communications, Inc., 161 F.3d 1106, 1113

 (7th Cir.1998)).

        Marshall next argues that the timing of her infractions is suspicious and that a jury could

 decide that the timing of Marshall’s discipline was evidence of pretext. (ECF p. 5.) But, as a

 matter of law, the timing alone is insufficient to support Marshall’s claim. Marshall reported the

 allegations to Applegate on November 13, 2017. (Marshall Dep. 23-24:22-6; Marshall Dep.


                                                 17
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 18 of 31


 64-65:22-14.) But Marshall’s written reprimand, her first disciplinary action, did not occur until

 February 8, 2018. (Neuenschwander Decl. ¶ 3; Def. Ex. C – Written Reprimand.) A two month

 gap between the protected activity is too great a temporal gap to permit a reasonable inference of

 causation based on timing alone. See, e.g., Kidwell v. Eisenhauer, 679 F.3d 957, 967 (7th Cir.

 2012) (concluding that a five-week gap between the protected activity and the adverse

 employment action “militate[s] against allowing an inference of causation based on suspicious

 timing”). “For an employer’s actions to be on the close heels of an employee’s conduct, thus

 allowing an inference of causation based on timing alone, [the Seventh Circuit] ‘typically

 allow[s] no more than a few days to elapse.’” Daza v. Indiana, 941 F.3d 303, 309 (7th Cir. 2019)

 (quoting Kidwell, 679 F.3d at 966) (the protected activity and adverse action must be “very

 close” in time); see also Lord, 839 F.3d at 564 (plaintiff was fired two days after he complained

 about sexual harassment). \After Marshall’s 5-day suspension, Marshall filed her EEOC claim on

 April 17, 2018. (Def. Ex. H – EEOC Complaint.) But Marshall was not terminated until more

 than three months later on July 24, 2018. (Def. Ex. E – Termination Letter.) If a two month gap is

 too great a temporal gap to permit a reasonable inference of causation based on timing alone,

 Kidwell, 679 F.3d at 967, then a gap of greater than three months similarly does not permit a

 reasonable inference of causation.

        Marshall reported her allegations on November 13, 2017, and was not terminated until

 July 24, 2018, more than eight months after her allegation. And there were two intervening

 disciplines: a written reprimand and a suspension. INDOT argues that If Neuenschwander wanted

 to terminate Marshall for her sexual harassment and only used the confrontations as pretext,

 Neuenschwander could have terminated Marshall after the first incident with Murawski. INDOT


                                                 18
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 19 of 31


 contends that it makes no sense for Neuenschwander to take over eight months and use three

 progressive disciplines if he intended to terminate Marshall for reporting allegations of sexual

 harassment. The timing is simply not evidence of pretext. This Court agrees with INDOT that

 Marshall has failed to present material contested facts regarding her sex discrimination claim,

 and summary judgment will be entered in favor of INDOT on this claim.

        Next, INDOT argues that Even if Marshall were meeting INDOT’s legitimate work

 expectations, Marshall cannot point to “similarly situated employees not in h[er] protected class

 were treated more favorably.” Naik, 627 F.3d at 599. Marshall claims that she was treated less

 favorably because she was disciplined for her interactions with Briana Murawski, Renaye

 Newsome, Erin Hunter, and Julie Applegate, and Neuenschwander believed those women’s

 version of the interactions instead of Marshall’s version. The flaw in Marshall’s argument is that

 all four of these employees are also women. Thus, they are not “similarly situated employees not

 in h[er] protected class were treated more favorably.” Naik, 627 F.3d at 599 (emphasis added).

        In response to this argument, Marshall argues that INDOT’s argument fails because

 “Murawski, Newsome, Hunter and Applegate were not sexually harassed.” (ECF 30 p. 6.) But

 INDOT did not point out the lack of similarly situated comparators for the purpose of Marshall’s

 sexual harassment claim, but, rather, for her sexual discrimination claim. To successfully set

 forth a prima facie case of sex discrimination, Marshall must show that “similarly situated

 employees not in h[er] protected class were treated more favorably.” Naik v. Boehringer

 Ingelheim Pharmaceuticals, Inc., 627 F.3d 596, 599 (7th Cir. 2010). Since Marshall cannot point

 to any similarly situated comparators, she cannot establish a prima facie case of sex

 discrimination. Therefore, INDOT is entitled to summary judgment on Marshall’s sex


                                                 19
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 20 of 31


 discrimination claim for this additional reason.

          Next, INDOT argues that Marshall cannot meet the burden of proving sexual harassment

 under Title VII and, in any event, INDOT took appropriate remedial actions. In order to support

 a Title VII claim of sexual harassment, the plaintiff must provide evidence that: “she was (1)

 subjected to unwelcome sexual conduct, advances, or requests; (2) because of her sex; (3) that

 were severe or pervasive enough to create a hostile work environment; and (4) that there is a

 basis for employer liability.” Erickson v. Wisconsin Dep’t of Corr., 469 F.3d 600, 604 (7th Cir.

 2006).

          For harassment to be actionable under Title VII, the conduct must be “so severe or

 pervasive as to alter the conditions of [ ] employment and create an abusive working

 environment.” EEOC v. Mgmt. Hospitality of Racine, Inc., 666 F.3d 422, 432 (7th Cir. 2012)

 (internal citation and quotation marks omitted). Marshall must demonstrate that the alleged

 harasser’s behavior was both objectively and subjectively offensive. Boumehdi v. Plastag

 Holdings, LLC, 489 F.3d 781, 788 (7th Cir. 2007). “Courts look to several factors to determine

 whether alleged harassment was objectively offensive, including the frequency of the conduct; its

 severity; whether it was physically threatening or humiliating, or a mere offensive utterance; and

 whether it unreasonably interfered with the alleged victim’s work performance.” Id.

          Marshall claims that Tom Dull would “leer” at Marshall at weekly meetings. (Marshall

 Dep. 17:8-14.) Intermittently, in staff meetings, Dull would purposely put his leg against

 Marshall’s leg. (Marshall Dep. 16-17:24-9.) Marshall also claims while standing outside of

 Neuenschwander’s office, Dull came up behind Marshall and put his arm around Marshall’s back

 and dragged it across her back, saying “Oh, [Neuenschwander’s] not in there.” (Marshall Dep.


                                                    20
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 21 of 31


 18-19:19-15.) Lastly, Marshall claims that while she was standing in a conference room with

 twenty people, Dull walked into the conference room, he rubbed right up against Marshall’s

 breasts with the side of his body, but did not say anything. (Marshall Dep. 21-22:21-3.)

        INDOT argues that these accusations are not objectively offensive, as “isolated and minor

 incidents of questionable conduct generally will not warrant a conclusion of sexual harassment.”

 Hilt-Dyson v. City of Chicago, 282 F.3d 456, 463 (7th Cir. 2002). In Hilt-Dyson, the Seventh

 Circuit found that two back rubbing incidents were not objectively hostile or abusive. The

 Seventh Circuit noted that on “each occasion, the back rubbing incident was brief and involved

 no threats, intimidation or humiliation.” Id. The Seventh Circuit also noted that upon learning

 that the conduct troubled the plaintiff, the alleged harasser told the plaintiff he would never touch

 her again, and that he never touched nor attempted to touch the plaintiff again. Id. at 464.

        INDOT argues that, as in Hilt-Dyson, the alleged touching was “brief and involved no

 threats, intimidation, or humiliation.” And just as in Hilt-Dyson, as soon as Marshall told Dull to

 stop, the touching stopped. (Marshall Dep. 68:4-7, 68-69:23-4.) Dull said “I’m sorry. I didn’t

 realize I was doing that.” (Marshall Dep. 68:8-10.) Dull told Marshall that he was unaware that

 he was putting his arm around Marshall or brushing up against Marshall. (Marshall Dep. 69:5-9.)

 INDOT concludes that, for the same reasons as the Seventh Circuit found in Hilt-Dyson, Dull’s

 alleged actions were not objectively offensive. See also Scott v. Sears, Roebuck & Co., 798 F.2d

 210, 211–214 (7th Cir. 1986) (not sufficient for a sexual harassment claim where plaintiff being

 subjected to propositions, lewd comments and a slap on the buttocks when these were relatively

 isolated instances); Weiss v. Coca-Cola Bottling Co. of Chicago, 990 F.2d 333, 337 (7th Cir.

 1993) (not sufficient for sexual harassment claim where alleged harasser asked for dates, called


                                                  21
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 22 of 31


 plaintiff a “dumb blond,” put his hand on plaintiff’s shoulder several times, and placed “I love

 you” signs in plaintiff’s work area and attempted to kiss plaintiff in a bar).

         Marshall alleges that although the physical contact stopped immediately, the “leering”

 continued until December 18, 2018. (Marshall Dep. 117:8-23.) However, as INDOT points out,

 the Seventh Circuit has held that staring or looking, even when combined with touching, is not

 objectively hostile. See Adusumilli v. City of Chicago, 164 F.3d 353, 361-62 (7th Cir. 1998)

 (staring and attempting to make eye contact, along with complaints about ambiguous comments

 and four incidents of a co-worker touching the plaintiff’s arm, fingers, or buttocks, was not

 sufficient to find sexual harassment); Savino v. C.P. Hall Co., 199 F.3d 925, 933 (7th Cir. 1999)

 (staring at plaintiff and failing to give her gift certificate was not sufficient to create a hostile

 work environment); Lindblom v. Challenger Day Program, Ltd., 37 F. Supp.2d 1109, 114 (N.D.

 Ill. 1999) (male coworker's alleged conduct of staring at female teacher while she was teaching,

 touching her knee five times and her shoulder ten times, standing too close to her, and

 questioning her about her weekends was insufficiently severe and pervasive to support Title VII

 hostile work environment sexual harassment claim against school).

         In response to INDOT”S request for Summary Judgment on her sexual harassment claim,,

 Marshall “begs to differ” and claims that Dull’s conduct was “of course” offensively objective

 and pervasive and severe. (ECF 30 p. 6.) However, in support, Marshall simply recites her

 allegations. Marshall does not address the plethora of case law provided by INDOT. Nor does

 Marshall direct the court to any case supporting her position. That is likely because the Seventh

 Circuit case law is clear: conduct of the level described by Marshall is not objectively offensive

 and, therefore, INDOT is entitled to summary judgment on Marshall’s sexual harassment claim.


                                                    22
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 23 of 31


        In any event, INDOT further argues that even if this Court found that Dull’s actions were

 objectively hostile, INDOT is still entitled to summary judgment because INDOT took

 appropriate remedial actions. When an employee is harassed by a co-worker, the employer may

 be held responsible only if “the employer knew or should have known about an employee’s acts

 of harassment and fails to take appropriate remedial action.” Brooms v. Regal Tube Co., 881 F.2d

 412, 421 (7th Cir.1989). “If an employer takes reasonable steps to discover and rectify the

 harassment of its employees, however, it has discharged its legal duty.” McKenzie v. Illinois

 Dept. of Transp., 92 F.3d 473, 480 (7th Cir. 1996). “An employer’s response to alleged instances

 of employee harassment must be reasonably calculated to prevent further harassment under the

 particular facts and circumstances of the case at the time the allegations are made.” Brooms, 881

 F.2d at 421. The focus is not “solely upon whether the remedial activity ultimately succeeded,

 but instead should determine whether the employer’s total response was reasonable under the

 circumstances as then existed.” Id. “The reasonableness of an employer’s response depends, in

 part, on the gravity of the harassment alleged.” McKenzie, 92 F.3d at 480.

        In the present case, as INDOT argues, as soon as INDOT was aware of the touching

 allegations, the situation was remedied. Marshall talked to Applegate in Human Resources on

 November 13, 2017, and then talked to Dull. (Marshall Dep. 23-24:22-6, 67-69:22-19.) As soon

 as Marshall told Dull that he made her uncomfortable, the touching stopped. (Marshall Dep.

 68:4-7, 68-69:23-4.) Dull was unaware of the touching, and apologized. (Marshall Dep. 68:8-10,

 69:5-9.) Marshall herself admits that after she reported the alleged touching to Applegate in HR,

 the touching stopped. (Marshall Dep. 25:17-25.) The action was not likely to prevent it from

 reoccurring, it did prevent it from reoccurring.


                                                    23
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 24 of 31


        To the extent that the “leering” could also be considered sexual harassment, INDOT also

 took appropriate remedial measures. After Marshall reported issues to Applegate, Marshall

 claims that the “leering” continued. (Marshall Dep. 25:17-25.) Marshall reported this to

 Applegate, and the “leering” stopped on December 18, 2017. (Marshall Dep. 26-27:24-7,

 117:8-23.)

        Even though the touching and the leering stopped, Marshall was still unhappy with

 INDOT’s actions. Marshall believes the investigation was not handled properly and that there

 should have been a final report issued. (Marshall Dep. 27:4-18, 79:12-23, 81:8-17.) However,

 INDOT stopped the alleged harassment, and that is all that matters under the Title VII analysis of

 remedial measures. “The focus of the inquiry at this point is whether the employer took

 appropriate steps to prevent the harassment from recurring, not whether the employer took the

 punitive actions that the plaintiff felt to be necessary.” Park v. Pulsarlube USA, Inc., 209 F.

 Supp.3d 1034, 1043 (N.D. Ill. 2016) (citing Lapka v. Chertoff, 517 F.3d 974, 984 (7th Cir.

 2008)); see also Tutman v. WBBM-TV, Inc./CBS, Inc., 209 F.3d 1044, 1049 (7th Cir. 2000)

 (“However, the question is not whether the punishment was proportionate to [the alleged

 harasser’s] offense but whether [the employer] responded with appropriate remedial action

 reasonably likely under the circumstances to prevent the conduct from recurring.”)

        INDOT took appropriate remedial measures. Once Marshall informed Applegate of the

 alleged harassment, it stopped. Thus, INDOT is entitled to summary judgment on Marshall’s

 sexual harassment claim.

        Next, INDOT seeks summary judgment on Marshall’s retaliation claim. Marshall claims

 that she was disciplined in retaliation for complaining of Dull’s behavior. (Dkt. No. 1-2, ¶ 4.) To


                                                  24
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 25 of 31


 survive summary judgment on a Title VII retaliation claim, an employee “must produce enough

 evidence for a reasonable jury to conclude that (1) she engaged in a statutorily protected activity;

 (2) the [defendant] took a materially adverse action against her; and (3) there existed a but-for

 causal connection between the two.” Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690,

 695 (7th Cir. 2017). In the Title VII retaliation context, causation can be established by

 circumstantial evidence, which includes, for example, “suspicious timing, a pretextual

 explanation for the termination, and evidence that similarly situated employees were treated

 differently.” Gracia v. SigmaTron Int’l, Inc., 842 F.3d 1010, 1021 (7th Cir. 2016). This list is not

 exclusive; the plaintiff can point to any “other evidence from which an inference of

 discriminatory intent might be drawn.” Id. at 1019.

        INDOT argues that Marshall’s complaints against Dull and her EEOC claim were not the

 but-for cause of Marshall’s discipline. Instead, as explained above, Marshall’s unprofessional

 interactions were the but-for cause of her discipline.

        INDOT further argues that there is no evidence that INDOT retaliated against Marshall,

 nor is there any rational explanation for why Neuenschwander would so retaliate. Marshall talked

 to Applegate about Dull’s alleged actions, and the situation was remedied. As INDOT notes, this

 case would appear to be a textbook example of how an organization should handle a complaint of

 sexual harassment.

        INDOT also claims that the timing does not support a claim of retaliation. “Suspicious

 timing by itself will rarely support an inference of retaliation, but it may do so ‘[w]hen an

 adverse employment action follows on the close heels of protected expression and the plaintiff

 can show the person who decided to impose the adverse action knew of the protected conduct.’”


                                                  25
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 26 of 31


 Lord v. High Voltage Software, Inc., 839 F.3d 556, 564 (7th Cir. 2016) (quoting Culver v.

 Gorman & Co., 416 F.3d 540, 546 (7th Cir. 2005).

        In the present case, as discussed above, Marshall reported the allegations to Applegate on

 November 13, 2017. (Marshall Dep. 23-24:22-6; Marshall Dep. 64-65:22-14.) But Marshall’s

 written reprimand, her first disciplinary action, did not occur until February 8, 2018.

 (Neuenschwander Decl. ¶ 3; Def. Ex. C – Written Reprimand.) A two month gap between the

 protected activity is too great a temporal gap to permit a reasonable inference of causation based

 on timing alone. See, e.g., Kidwell v. Eisenhauer, 679 F.3d 957, 967 (7th Cir. 2012) (concluding

 that a five-week gap between the protected activity and the adverse employment action

 “militate[s] against allowing an inference of causation based on suspicious timing”). “For an

 employer’s actions to be on the close heels of an employee’s conduct, thus allowing an inference

 of causation based on timing alone, [the Seventh Circuit] ‘typically allow[s] no more than a few

 days to elapse.’” Daza v. Indiana, 941 F.3d 303, 309 (7th Cir. 2019) (quoting Kidwell, 679 F.3d

 at 966) (the protected activity and adverse action must be “very close” in time); see also Lord,

 839 F.3d at 564 (plaintiff was fired two days after he complained about sexual harassment). After

 Marshall’s 5-day suspension, Marshall filed her EEOC claim on April 17, 2018. (Def. Ex. H –

 EEOC Complaint.) But Marshall was not terminated until more than three months later on July

 24, 2018. (Def. Ex. E – Termination Letter.) As noted above, if a two month gap is too great a

 temporal gap to permit a reasonable inference of causation based on timing alone, Kidwell, 679

 F.3d at 967, then a gap of greater than three months similarly does not permit a reasonable

 inference of causation.

        INDOT also maintains that since the temporal proximity does not support Marshall’s


                                                  26
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 27 of 31


 retaliation claim, Marshall can survive summary judgment only “if there is other evidence that

 supports the inference of a causal link.” Daza, 941 F.3d at 309 (quoting Culver, 416 F.3d at 546).

 The other evidence on which Marshall relies is the argument that she never had any issues at

 work until after she reported the Dull allegations. Thus, according to Marshall, the disciplinary

 actions are pretextual. “[A]n employer’s sudden dissatisfaction with an employee’s performance

 after that employee engaged in a protected activity may constitute circumstantial evidence of

 causation.” Culver, 416 F.3d at 546 (quotation marks and citation omitted).

          However, INDOT claims, Marshall has not provided any evidence from which a

 reasonable jury could find that Neuenschwander was suddenly dissatisfied with Marshall’s

 performance after her protected activity. Rather, there were four different incidents to which

 Marshall has testified – the interactions with Murawski, Newsome, Hunter, and Applegate.

 Again, it is undisputed the incidents occurred, Marshall just disputes that she was unprofessional

 during the incidents. In each instance, Neuenschwander did an investigation and spoke to

 everyone involved. (Ex. B – Neuenschwander Decl. ¶¶ 3-7, 9-13.)1 Even if he reached the

 incorrect conclusion, erroneous decisionmaking by an employer is not sufficient to establish

 pretext. Pitasi, 184 F.3d at 718. “Therefore it is not sufficient for the employee to show that [her]

 employer fired [her] for incorrect or poorly considered reasons. [She] must establish that the

 employer did not honestly believe the reasons it gave for terminating him.” Id. Further, even if

 Marshall had not acted unprofessional during her multiple interactions, she has presented no

 evidence that Neuenschwander knew that Murawski, Newsome, Hunter, and Applegate were

 lying.

          Lastly, INDOT argues that to the extent that Marshall claims that INDOT retaliated


                                                  27
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 28 of 31


 against her because they did not allow her to apply for the AA6 position in the Logistics

 Department, that claim is just a red herring. A “new” AA6 position was never created.

 Neuenschwander simply moved Erin Hunter, an AA6, to the Logistics Department. (Ex. B

 –Neuenschwander Decl. ¶ 8.) Neuenschwander chose to move Hunter because Hunter was the

 best damage-wise coordinator at INDOT and she frequently worked and trained others that work

 with damage-wise. (Ex. B –Neuenschwander Decl. ¶ 8.) INDOT argues that, to the extent

 Marshall is arguing that she was unable to apply for the job as retaliation for her complaints

 about Dull, that is simply incorrect. No one was able to apply for the job. Hunter was simply

 moved from one department to the other.

        INDOT further points out that the Logistics Department AA6 position was never posted

 or open for anyone to apply. (Ex. B –Neuenschwander Decl. ¶ 8.) Marshall admits that at a

 manager meeting Neuenschwander told everyone that there would not be an AA6 in the Logistics

 Department. (Marshall Dep. 49:17-21.) So, to the extent that Marshall is claiming she was lied to

 about the position, then Neuenschwander, Applegate, and Vanderbilt lied to everyone at INDOT

 about the position. That is not evidence that they were retaliating against Marshall individually.

        In response to INDOT’s request for summary judgment on her retaliation claim, Marshall

 claims that the timing of and circumstances of Marshall’s termination are suspicious. (ECF 30 p.

 8.) However, as noted, Marshall reported her allegations on November 13, 2017, and was not

 terminated until July 24, 2018, more than eight months after her allegation. As discussed above,

 the timing simply does not support a claim of retaliation. (ECF 20, pp. 22-23.) If a two month

 gap is too great a temporal gap to permit a reasonable inference of causation based on timing

 alone, Kidwell, 679 F.3d at 967, then a gap of greater than eight months similarly does not permit


                                                 28
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 29 of 31


 a reasonable inference of causation.

        Marshall argues that INDOT’s failure to follow its own policy and produce a written

 investigative report is further evidence of retaliation. However, INDOT correctly point out that

 there is no legal requirement under Title VII that a written investigation be produced. In any

 event, even if INDOT did fail to follow their own policy, the alleged harassment stopped. Any

 additional investigation was not necessary to stop the alleged harassment. It appears that

 Marshall believes that Dull had to be punished or else Title VII was violated. But “[t]he focus of

 the inquiry at this point is whether the employer took appropriate steps to prevent the harassment

 from recurring, not whether the employer took the punitive actions that the plaintiff felt to be

 necessary.” Park, 209 F. Supp.3d at 1043 (citing Lapka, 517 F.3d at 984); see also Tutman v.

 WBBM-TV, Inc./CBS, Inc., 209 F.3d 1044, 1049 (7th Cir. 2000) (“However, the question is not

 whether the punishment was proportionate to [the alleged harasser’s] offense but whether [the

 employer] responded with appropriate remedial action reasonably likely under the circumstances

 to prevent the conduct from recurring.”)

        Clearly, Marshall was informed that an investigation had been completed. (Marshall Dep.

 81:8-17.) Marshall has not explained why she believes that the failure to produce a written report

 is evidence of harassment, retaliation, or any other legal claim. It simply has no basis in law, and

 does not support her Title VII claims.

        Marshall seems to suggest that her unprofessional behavior was justified. She claims that

 she was reprimanded for doing her job regarding the key log incident. (ECF 30, p. 8.) The

 undisputed evidence clearly shows, however, that Neuenschwander investigated this incident and

 determined that Marshall had been unprofessional. Whether Marshall believes that she was doing


                                                  29
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 30 of 31


 her job when she was unprofessional is irrelevant.

        Marshall next claims that she was only confronting Applegate about being less than

 truthful about the AA6 position. (ECF 30, p. However, even if Applegate was being untruthful,

 Marshall isn’t somehow justified in being unprofessional. The undisputed evidence shows that

 Applegate told Neuenschwander that Marshall had called Applegate a liar and had been

 unprofessional. When assessing a plaintiff’s claim than an employer’s explanation is pretextual,

 courts “ask only whether the employer’s explanation was “‘honestly believed.’” Argyropoulos,

 539 F.3d at 736. There is no evidence that Neuenschwander did not honestly believe Applegate.

 Thus, Marshall cannot establish a pretextual reason for her termination, and INDOT is entitled to

 summary judgment on Marshall’s retaliation claim.

        To the extent that Marshall is claiming that the failure to get this “new” AA6 position is

 evidence of retaliation, Marshall was already an AA6. (Marshall Dep. 10:3-9.) A lateral transfer

 is not an adverse employment action. Stutler v. Illinois Dept. of Corrections, 263 F.3d 698,

 702-03 (7th. Cir. 2001). It follows that the denial of a lateral transfer is also not an adverse

 employment action.1

        Accordingly, as there is no evidence of retaliation, summary judgment will be granted to

 INDOT on Marshall’s retaliation claim.



        1
           INDOT also notes that Marshall’s claims that she wanted the “new” AA6 position and
 was lied to about it do not add up. Marshall claims that she wanted to get the “new” AA6
 position because it would allow her to leave the situation with Tom Dull. (Marshall Dep. p. 49.)
 But even by Marshall’s own testimony, that AA6 position became Tom Dull’s administrative
 assistant. Id. Marshall is claiming that she was retaliated against because she did not get a
 position as Tom Dull’s administrative assistant when she specifically testified that she wanted to
 get away from Tom Dull. Arguably, if Marshall had gotten the position, she would then have
 claimed she was retaliated against because she was given the position.

                                                   30
USDC IN/ND case 1:18-cv-00398-WCL-SLC document 34 filed 06/08/20 page 31 of 31


                                       Conclusion

       Based on the foregoing, INDOT’s motion for summary judgment [DE 19] is hereby

 GRANTED in its entirety.



 Entered: June 8, 2020.


                                                    s/ William C. Lee
                                                    William C. Lee, Judge
                                                    United States District Court




                                           31
